Title: James Monroe to James Madison, 28 March 1828
From: Monroe, James
To: Madison, James


	    
	      Dear Sir
	      
		Oak hill
		 March 28th. 1828.
	      
	    
	    
I had the pleasure to receive yours of the 20th. by yesday’s mail.  The letter from the governor, communicating our reappointment as Visitors of the University, and requiring a meeting of the board on the first Monday in next month, I had receiv’d, as I had one, from Mr Cabell, apprizing me, that it was a mere measure of form, in complyance with the law, & there would be no necessity for the meeting.  I was very glad to receive the latter communication, as it would have been impossible for me to have attended, on account of the continued indisposition of Mrs Monroe.  Her attack has been more severe, than any she had before experienced.  She is now however so far recoverd, as to move about her room, & we hope, when quite restored, that it will be to better health, than she has enjoyed for several years.
The incident with the Richmond Convention has given us, both, much trouble.  The difficulty we had to encounter, was to answer calls, from the other side, which should declare our neutrality, and not compromit the nominators.  I hope that we shall hear no more of it.
I am sorry to hear of the embarrassment which has occurr’d at the University, but trust that the cause will soon be removed, by the appointment of a Professor, to the vacant chair, competent to its duties, & willing to serve.  I have a late letter from Mr Brougham, the object of which was to make me acquainted with Captn. Hall, in which he touches on the subject of education generally, for the improv’ment of all classes, but says nothing, of the affair, respecting Mr Long.
I send you a copy of my memoir, which has been reprinted in a pamphlet, under the direction of my friends in Albemarle.  I have sold my slaves in that county, to Col: White of Florida, who will take them in families, to that territory.  He gives me for them, (with the exception of a few sold there) five thousand dolrs., which are paid, by obtaining for me, a release in that amount, from J. J. Astor, for a loan obtain’d of him in the late war, offerd by himself, on hearing that I was pressd for money—
The best regards of my family to Mrs Madison & your mother—Sincerely your friend—

	    
	      James Monroe
	    
	  